Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 4, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 4,293,113 A).
Regarding claim 1, Gray discloses a device comprising: a leg (12) extending between a first end (top) and a second end (bottom), and defining a lumen therein, wherein the first end comprises an opening and the second end is closed (via 25); a connector (15) on the leg configured to attach to a lip of an object (via 45,47); and a foot member (17 or 20) on the leg configured to rest against the object (17 is designed to rest against the object and nothing is physically preventing 20 from resting against the object, object not currently being claimed in combination); wherein the lumen is configured to hold one or more implements.
Regarding claim 3, Gray discloses the device of claim 1, wherein the connector comprises a clamping plate as so broadly claimed. Each arm (30,32) of Gray is a bent plate that is capable of being clamped onto by something else.  
Regarding claim 4, Gray discloses the device of claim 1, wherein the foot member (20) further comprises a securing ring (one of the rings 70).
Regarding claim 19, Gray discloses the device of claim 1, further comprising one or more center holes (22) through the second end.  
Regarding claim 20, Gray discloses a device comprising: a leg (12) extending between a first end (top) and a second end (bottom), and defining a lumen therein; a connector (15) on the leg configured to attach to a lip of an object (via 45,47, object not currently being claimed in combination); and a foot member (17) on the leg configured to rest against the object.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milo (US 2016/0009305 A1) in view of Gares (US 5,957,352 A).
Regarding claim 1, Milo discloses a device comprising: a leg (150) extending between a first end (top) and a second end (bottom), and defining a lumen therein, wherein the first end comprises an opening and the second end is closed (via 156); a connector (see “mounting members” in [0027]) on the leg configured to attach to the object (object not being claimed in combination); and a foot member (156) on the leg configured to rest against the object (17 is designed to rest against the object, see Figures, object not currently being claimed in combination); wherein the lumen is configured to hold one or more implements (see [0028]). Milo fails to disclose the connector being configured to attach to a lip of the object. Milo shows the leg connected beneath the lip (128) of the wheelbarrow and more on the body of the wheelbarrow but fails to disclose any criticality to such design. Gares teaches that it was already known in the art to attach a tool holder to a wheelbarrow using a connector (42) that receives a lip of the wheelbarrow. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the leg of Milo with a clamp connector like that of Gares so that the leg could attach to a lip of the wheelbarrow in the manner taught by Gares and not require drilling of any holes in the wheelbarrow as would be required by the bolt mounting originally taught by Milo.
Regarding claim 2, Milo as modified above would include the device of claim 1, wherein the connector comprises a clamp and collar assembly (as taught by Gares, clamp 42 and the collar is the hole through which the bolt 43 extends).  
Regarding claim 3, Milo as modified above would include the device of claim 1, wherein the connector comprises a clamping plate (as taught by Gares, where clamp 42 includes a bent plate that is capable of being clamped onto by something else).  
Regarding claim 4, Milo as modified above would include the device of claim 1, wherein the foot member (156) further comprises a securing ring (upper ring shaped extent of the cap, see Figure 1)  
Regarding claim 14, Milo as modified above would include the device of claim 2, wherein the clamp is adjustable (clamp screw 43 is adjustable, as taught by Gares).
Regarding claim 19, Milo as modified above would include the device of claim 1, further comprising one or more center holes through the second end (as taught by Gares, see “cap 156 may be perforated” in [0029]).  
Regarding claim 20, Milo as modified above would include a device comprising: a leg (150) extending between a first end (top) and a second end (bottom), and defining a lumen therein; a connector (as taught by Gares) on the leg configured to attach to a lip of an object (object not being claimed in combination); and a foot member (156) on the leg configured to rest against the object.
Allowable Subject Matter
7.	Claims 5-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        9/8/22